Appeal from a judgment entered in Supreme Court, Fulton County. A narrow factual issue was presented on the trial, framed on duo notice by an order which we have heretofore affirmed (5- A D 2d 910). This issue was whether a deed -had been altered after delivery in such a mañuelas to grant to certain defendants in connection with land not conveyed in the deed a right of way to the shore of Sacandaga Reservoir. The question was thoroughly tried and although the special verdict and the judgment have been in favor of the plaintiffs and resulted in annulling and striking the right' of way out of the deed, the record presents a close question. Plaintiff Cornell testified that specific request was made by defendant William Eaton for such a right of way and was refused; and that the deed as delivered contained no such right and was not intended to contain such right. That the deed did not contain the right of way when delivered seems admitted by appellants-defendants; but they contended on the trial that the omission was a mistake; *881that conveyance of such a right had been intended and the -omission was corrected on authority of the grantors after delivery óf the deed. Since one of the grantors was dead, defendants were under some- disability in proof of their contention as it related to him, but when the ease" went to the jury it is fair to say that the respective theories of the parties had been fully explored and were before the jury. We are of opinion that there was a fair issue of fact presented at the trial and we see no demonstrated ground to interfere with the result. Judgment unanimously affirmed, with costs. Present — Bergan, P. J., Coon, Herlihy, Reynolds and Taylor, JJ.